Quinn, Chief Judge
(dissenting) :
The principal opinion presents a curious situation. On the one hand, my brothers have consistently held that, no matter how implausible and incredible it may be, the accused’s testimony as to the nature of his act is sufficient to raise an issue requiring determination by the fact finder. See United States v Kuefler, 14 USCMA 136, 33 CMR 348; United States v Callaghan, 14 USCMA 231, 34 CMR 11. Here they profess not “to impugn or reflect on” the administrative officer’s honesty and integrity, but they totally reject his testimony that the theft merely reminded him of his neglect of duty, and that the inspection he ordered was “just an over-all typical shakedown inspection.”
At the very least, the administrative officer’s testimony raises a question of fact as to the nature of the inspection. Surely, the majority do not mean that once he received the report of the theft he could not thereafter hold a shakedown inspection. Surely, they do not mean that the theft precluded him from carrying out his duties.
In the first instance, the question of whether he acted on a purely administrative basis, as he testified he did, or whether he was directly engaged in ferreting out the fruits of a crime, as the accused contended, was for the law officer’s determination. His ruling must be sustained, unless new and contrary findings of fact are made. See United States v Brown, 10 USCMA 482, 28 CMR 48. As I read the opinion of the board of review, it did not, as the majority here do not, question the administrative officer’s credibility. Rather, it held that the circumstances established as a matter of law that the inspection was legally a search for the fruits of a crime. I c isagree with that conclusion because, in my opinion, there is evidence to support a finding that the inspection was merely administrative in purpose and execution. The latter finding is implicit in the law officer’s ruling. Since the board of review made no findings of fact contrary to those made by the law officer, I would sustain the law officer’s ruling. United States v Alaniz, 9 USCMA 533, 26 CMR 313. I would, therefore, answer the certified question in the negative, and return the record of trial to the board of review for further consideration.